In an action to recover damages for personal injury and for wrongful death, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, entered February 8, 1965, as denied their motion for a change of venue from Kings County to Sullivan County for the convenience of material witnesses. Order, insofar as appealed from, reversed, with $10 costs and disbursements, and motion to change the venue from Kings County to Sullivan County granted. Under all the circumstances, it was an improvident exercise of discretion for the Special Term to deny the motion to change the venue from Kings County to Sullivan County (Colburn v. Brown, 23 A D 2d 574; Gerber v. B. C. R. Hotel Corp., 10 A D 2d 956; Slavin v. Whispell, 5 A D 2d 296). Nor do we find that the motion for change of venue was barred by laches. It was timely made. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.